                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF DELAWARE

             ---------------------------------------------------------  x
                                                                         :
             In re                                                       : Chapter 11
                                                                         :
             ALPHA ENTERTAINMENT LLC,                                    : Case No. 20-10940 (LSS)
                                                                         :
                                Debtor.1                                 :
                                                                         :
              --------------------------------------------------------- x


                                                     AFFIDAVIT OF SERVICE


         STATE OF NEW YORK                       )
                                                 )   ss:
         COUNTY OF KINGS                         )

         I, Edward A. Calderon, declare:

               1. I am over the age of 18 years and not a party to this chapter 11 case.

               2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
                  NY 11219.

               3. On the 3rd day of June, 2020, DRC, acting under my supervision, caused a true and accurate
                  copy of the “Notice of Possible Assumption and Assignment of Certain Executory Contracts
                  and Unexpired Leases in Connection with Sale” (Docket No. 202), to be served via electronic
                  mail upon the parties as set forth on Exhibit 1; and via US First Class Mail delivery upon the
                  parties as set forth on Exhibit 2, attached hereto.

             I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
             knowledge. Executed this 6th day of June, 2020, Brooklyn, NY.


                                                                            By _____________________
                                                                                  Edward A. Calderon

                    Sworn before me this
                    6th day of June, 2020

                    _____________________
                    Notary Public

              1 The last four digits of the Debtor’s federal tax identification number, is 7778. The debtor’s
              mailing address is 1266 East Main St., Stamford, CT 06902
ALPHA00030
EXHIBIT 1
                                                                                  Alpha Entertainment LLC
                                                                                      Electronic Mail
                                                                                       Exhibit Pages
Page # : 1 of 2                                                                                                                                        06/03/2020 10:33:08 PM
000078P001-1439S-030                          000078P001-1439S-030                           000079P001-1439S-030                          000081P001-1439S-030
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP      BENESCH FRIEDLANDER COPLAN & ARONOFF LLP       BENESCH FRIEDLANDER COPLAN & ARONOFF LLP      BUCHANAN INGERSOLL & ROONEY PC
KEVIN M CAPUZZI;JOHN C GENTILE                KEVIN M CAPUZZI;JOHN C GENTILE                 WILLIAM E SCHONBERG                           MARY CALOWAY,ESQ
222 DELAWARE AVE.,STE 801                     222 DELAWARE AVE.,STE 801                      200 PUBLIC SQUARE STE 2300                    919 NORTH MARKET ST.,STE 990
WILMINGTON DE 19801                           WILMINGTON DE 19801                            CLEVELAND OH 44114                            WILMINGTON DE 19801
KCAPUZZI@BENESCHLAW.COM                       JGENTILE@BENESCHLAW.COM                        WSCHONBERG@BENESCHLAW.COM                     MARY.CALOWAY@BIPC.COM




000082P001-1439S-030                          000069P001-1439S-030                           000070P001-1439S-030                          000014P001-1439S-030
BUCHANAN INGERSOLL & ROONEY PC                BURR & FORMAN LLP                              BURR & FORMAN LLP                             DELAWARE ATTORNEY GENERAL
TYLER DISCHINGER,ESQ                          J CORY FALGOWSKI, ESQ                          EMILY C TAUBE                                 BANKRUPTCY DEPT
UNION TRUST BLDG                              1201 N MARKET ST.,STE 1407                     222 SECOND AVE. SOUTH,STE 2000                CARVEL STATE OFFICE BUILDING
501 GRANT ST.,STE 200                         WILMINGTON DE 19801                            NASHVILLE TN 37201                            820 N FRENCH ST 6TH FL
PITTSBURGH PA 15219                           JFALGOWSKI@BURR.COM                            ETAUBE@BURR.COM                               WILMINGTON DE 19801
TYLER.DISCHINGER@BIPC.COM                                                                                                                  ATTORNEY.GENERAL@STATE.DE.US


000008P001-1439S-030                          000004P001-1439S-030                           000061P001-1439S-030                          000060P001-1439S-030
DELAWARE DIVISION OF REVENUE                  DELAWARE SECRETARY OF STATE                    EARP COHN PC                                  ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
ZILLAH A FRAMPTON                             DIV OF CORPORATIONS FRANCHISE TAX              RICHARD M SCHLAIFER,ESQ                       MICHAEL I GOTTFRIED, ESQ
CARVEL STATE OFFICE BUILD 8TH FLOOR           PO BOX 898                                     20 BRACE RD STE 400                           10345 W OLYMPIC BLVD
820 N FRENCH ST                               DOVER DE 19903                                 CHERRY HILL NJ 08034                          LOS ANGELES CA 90064
WILMINGTON DE 19801                           DOSDOC_FTAX@STATE.DE.US                        RSCHLAIFER@EARPCOHN.COM                       MGOTTFRIED@ELKINSKALT.COM
FASNOTIFY@STATE.DE.US


000077P001-1439S-030                          000084P001-1439S-030                           000085P001-1439S-030                          000072P001-1439S-030
ENDEAVOR                                      GOLDSTEIN & MCCLINTOCK LLLP                    GOLDSTEIN & MCCLINTOCK LLLP                   GREENBERG TRAURIG LLP
ISABELLE MERCIER-DALPHOND                     YANKUN GUO,ESQ                                 MARIA APRILE SAWCZUK,ESQ                      SHARI L HEYEN
200 FIFTH AVE                                 111 W WASHINGTON ST.,STE 1221                  501 SILVERSIDE RD.,STE 65                     1000 LOUISIANA STE 1700
NEW YORK NY 10010                             CHICAGO IL 60602                               WILMINGTON DE 19809                           HOUSTON TX 77002
IMERCIER@ENDEAVORCO.COM                       YANKUNG@GOLDMCLAW.COM                          MARIAS@GOLDMCLAW.COM                          HEYENS@GTLAW.COM




000073P001-1439S-030                          000074P001-1439S-030                           000075P001-1439S-030                          000075P001-1439S-030
GREENBERG TRAURIG LLP                         GREENBERG TRAURIG LLP                          JENNER & BLOCK LLP                            JENNER & BLOCK LLP
DENNIS A MELORO                               DAVID B KURZWEIL                               ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF   ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF
THE NEMOURS BLDG                              3333 PIEDMONT RD.,NE STE 2500                  919 THIRD AVE                                 919 THIRD AVE
1007 NORTH ORANGE ST.,STE 1200                ATLANTA GA 30305                               NEW YORK NY 10022                             NEW YORK NY 10022
WILMINGTON DE 19801                           KURZWEILD@GTLAW.COM                            RGORDON@JENNER.COM                            MHANKIN@JENNER.COM
MELOROD@GTLAW.COM


000075P001-1439S-030                          000076P001-1439S-030                           000025P003-1439S-030                          000026P001-1439S-030
JENNER & BLOCK LLP                            JENNER & BLOCK LLP                             K&L GATES, LLP                                K&L GATES, LLP
ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF   TODD C TORAL                                   JOHN A. BICKS                                 JAMES A. WRIGHT III
919 THIRD AVE                                 633 WEST 5TH ST., STE 3600                     599 LEXINGTON AVE                             599 LEXINGTON AVENUE
NEW YORK NY 10022                             LOS ANGELES CA 90071-2054                      NEW YORK NY 10022                             NEW YORK NY 10022
CWEDOFF@JENNER.COM                            TTORAL@JENNER.COM                              JOHN.BICKS@KLGATES.COM                        JAMES.WRIGHT@KLGATES.COM
                                                                       Alpha Entertainment LLC
                                                                           Electronic Mail
                                                                            Exhibit Pages
Page # : 2 of 2                                                                                                                    06/03/2020 10:33:08 PM
000027P001-1439S-030                000062P001-1439S-030                          002642S001-1439A-030                 002642P001-1439A-030
K&L GATES, LLP                      LINEBARGER GOGGAN BLAIR & SAMPSON LLP         LOU FUSZ SOCCER CLUB                 LOU FUSZ SOCCER CLUB
AARON S. ROTHMAN                    JOHN P DILLMAN                                KANZLER LAW FIRM                     MR PETER FUSZ PRESIDENT
599 LEXINGTON AVENUE                P O BOX 3064                                  CHRISTOPHER L KANZLER ESQ            1 RAMS WAY
NEW YORK NY 10022                   HOUSTON TX 77253-3064                         1 RAMS WAY                           ST. LOUIS MO 63045
AARON.ROTHMAN@KLGATES.COM           HOUSTON_BANKRUPTCY@PUBLICANS.COM              ST LOUIS MO 63045                    PETE.FUSZ@FUSZ.COM
                                                                                  CHRIS@KANZLERLAW.COM


000087P001-1439S-030                000058P001-1439S-030                          000059P001-1439S-030                 000056P001-1439S-030
MANATT PHELPS & PHILLIPS LLP        MCCARTER & ENGLISH LLP                        MCCARTER & ENGLISH LLP               NC SPORTS LLC
CARL L GRUMER                       MATTHEW J RIFINO, ESQ                         SHEILA E CALELLO,ESQ                 JONATHAN R HURST
2049 CENTURY PARK EAST STE 1700     RENAISSANCE CENTRE                            100 MULBERRY ST                      ONE CHAGRIN HIGHLANDS
LOS ANGELES CA 90067                405 N KING ST.,8TH FLOOR                      FOUR GATEWAY CENTER                  2000 AUBURN DRIVE STE 315
CGRUMER@MANATT.COM                  WILMINGTON DE 19801                           NEWARK NJ 07102                      BEACHWOOD OH 44122
                                    MRIFINO@MCCARTER.COM                          SCALELLO@MCCARTER.COM                JONATHAN@NCSPORTS.US


000056P001-1439S-030                000083P001-1439S-030                          000063P001-1439S-030                 000063P001-1439S-030
NC SPORTS LLC                       OFFICE OF THE ATTORNEY GENERAL OF TEXAS       RUBIN LLC                            RUBIN LLC
JONATHAN R HURST                    JASON B BINFORD, ASST ATTORNEY GENERAL        PAUL A RUBIN;HANH HUYNH              PAUL A RUBIN;HANH HUYNH
ONE CHAGRIN HIGHLANDS               BANKRUPTCY & COLLECTIONS DIVISION             345 SEVENTH AVE.,,21ST FLOOR         345 SEVENTH AVE.,,21ST FLOOR
2000 AUBURN DRIVE STE 315           P O BOX 12548- MC 008                         NEW YORK NY 10001                    NEW YORK NY 10001
BEACHWOOD OH 44122                  AUSTIN TX 78711-2548                          PRUBIN@RUBINLAWLLC.COM               HHUYNH@RUBINLAWLLC.COM
NEIL@NCSPORTS.US                    JASON.BINFORD@OAG.TEXAS.GOV


000086P001-1439S-030                000016P001-1439S-030                          000017P001-1439S-030                 000071P001-1439S-030
SCHLANGER SILVER LLP                SECURITIES AND EXCHANGE COMMISSION            SECURITIES AND EXCHANGE COMMISSION   STARK & STARK PC
JULIA A COOK                        SEC OF THE TREASURY OFFICE OF GEN COUNSEL     PHIL OFC BANKRUPTCY DEPT             JOSEPH H LEMKIN,ESQ
109 NORTH POST OAK LANE STE 300     100 F ST NE                                   ONE PENN CENTER                      P O BOX 5315
HOUSTON TX 77024                    WASHINGTON DC 20549                           1617 JFK BLVD STE 520                PRINCETON NJ 08543
JCOOK@SCHLANGERSILVER.COM           SECBANKRUPTCY@SEC.GOV                         PHILADELPHIA PA 19103                JLEMKIN@STARK-STARK.COM
                                                                                  SECBANKRUPTCY@SEC.GOV


004391P001-1439A-030                004391S001-1439A-030                          000005P001-1439S-030                 000057P001-1439S-030
THE GATORADE COMPANY                THE GATORADE COMPANY                          US ATTORNEY FOR DELAWARE             WHITEFORD TAYLOR & PRESTON LLC
THOMAS PROCHASKA                    C/O FRANK GECKER                              CHARLES OBERLY ELLEN SLIGHTS         SCOTT M HARE, ESQ
555 WEST MONROE ST 102              ATTN: JEREMY C. KLEINMAN                      1313 NORTH MARKET ST                 200 FIRST AVE., FLOOR 3
CHICAGO IL 60661                    1327 West Washington Blvd.                    WILMINGTON DE 19801                  PITTSBURGH PA 15222
TOM.PROCHASKA@PEPSICO.COM           Suite 5 G-H                                   USADE.ECFBANKRUPTCY@USDOJ.GOV        SHARE@WTPLAW.COM
                                    CHICAGO IL 60607
                                    jkleinman@fgllp.com




                Records Printed :   44
EXHIBIT 2
                                                                            Alpha Entertainment LLC
                                                                                 Exhibit Pages

Page # : 1 of 6                                                                                                                                 06/03/2020 10:32:51 PM
004460P001-1439A-030                       002621P001-1439A-030                        000064P001-1439S-030                        002645P001-1439A-030
1266 EAST MAIN LLC                         30 MONTGOMERY PARTNERS LLC                  47 BRAND LLC                                ADMIRALTY INSURANCE CO
BARINGS LLC                                AMERICAN REALTY ADVISORS                    JOE KEANE                                   1000 HOWARD BLVD STE 300
ONE FINANCIAL PLZ STE 1700                 STANLEY L IEZMAN                            15 SOUTHWEST PARK                           PO BOX 5430
HARTFORD CT 06103                          515 SOUTH FLOWER ST                         WESTWOOD MA 02090                           MT LAUREL NJ 08054
                                           49TH FLOOR
                                           LOS ANGELES CA 90071


002712P001-1439A-030                       002652P001-1439A-030                        002652S001-1439A-030                        004461P001-1439A-030
ADP PAYROLL WIRES                          ALIVE RISK                                  ALIVE RISK                                  AMAZON WEB SVC
1 ADP BLVD                                 10150 YORK RD                               LLOYDS OF LONDON                            410 TERRY AVE NORTH
ROSELAND NJ 07068                          5TH FL                                      1 LIME ST LONDON                            SEATTLE WA 98109-5210
                                           HUNT VALLEY MD 21030                        GREATER LONDON EC3M 7HA
                                                                                       UNITED KINGDOM



004462P001-1439A-030                       004463P001-1439A-030                        004464P001-1439A-030                        004465P001-1439A-030
AMERICAN BROADCASTING                      AMERICAN EXPRESS MERCHANT SVC               ANHEUSER BUSCH                              ANHEUSER BUSCH, LLC
COMPANIES INC                              200 VESEY ST                                2420 W 26TH AVE STE 275D                    ONE BUSCH PL
77 WEST 66TH ST                            NEW YORK NY 10285                           DENVER CO 80211                             ST. LOUIS MO 63118
NEW YORK NY 10023




000013P001-1439S-030                       004466P001-1439A-030                        000068P001-1439S-030                        002786P001-1439A-030
ARIZONA ATTORNEY GENERALS OFFICE           AT AND T MOBILITY                           BANKRUPTCY ADMINISTRATION                   BARRETT SF
PO BOX 6123                                208 S AKARD ST                              CHRISTINE R ETHERIDGE                       OPTIMISM LLC
MD 7611                                    DALLAS TX 75202                             WELLS FARGO VENDOR FINANCIAL SERVICES LLC   250 SUTTER ST STE 200
PHOENIX AZ 85005-6123                                                                  A RICOH USA PROGRAM                         SAN FRANCISCO CA 94108
                                                                                       P O BOX 13708
                                                                                       MACON GA 31208-3708


000078P001-1439S-030                       000079P001-1439S-030                        000030P002-1439S-030                        000081P001-1439S-030
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP   BENESCH FRIEDLANDER COPLAN & ARONOFF LLP    BEXEL NEP INTEGRATED SOLUTIONS              BUCHANAN INGERSOLL & ROONEY PC
KEVIN M CAPUZZI;JOHN C GENTILE             WILLIAM E SCHONBERG                         DEAN NACCARATO                              MARY CALOWAY,ESQ
222 DELAWARE AVE.,STE 801                  200 PUBLIC SQUARE STE 2300                  2 BETA DR                                   919 NORTH MARKET ST.,STE 990
WILMINGTON DE 19801                        CLEVELAND OH 44114                          PITTSBURGH PA 15238                         WILMINGTON DE 19801




000082P001-1439S-030                       000069P001-1439S-030                        000070P001-1439S-030                        002830P001-1439A-030
BUCHANAN INGERSOLL & ROONEY PC             BURR & FORMAN LLP                           BURR & FORMAN LLP                           CANTO INC
TYLER DISCHINGER,ESQ                       J CORY FALGOWSKI, ESQ                       EMILY C TAUBE                               625 MARKET ST STE 600
UNION TRUST BLDG                           1201 N MARKET ST.,STE 1407                  222 SECOND AVE. SOUTH,STE 2000              SAN FRANCISCO CA 94105
501 GRANT ST.,STE 200                      WILMINGTON DE 19801                         NASHVILLE TN 37201
PITTSBURGH PA 15219



002643P001-1439A-030                       002643S001-1439A-030                        004467P001-1439A-030                        000043P002-1439S-030
CITY OF PLANT CITY                         CITY OF PLANT CITY                          CONNECT                                     CP COMMUNICATIONS
BILL MCDANIEL CITY MANAGER                 KENNETH W BUCHMAN ESQUIRE CITY ATTORNEY     2323 ROSS AVE STE 1700                      JERRY GEPNER
302 WEST REYNOLDS ST                       302 WEST REYNOLDS ST                        DALLAS TX 75201                             9965 18TH ST N
PLANT CITY FL 33566                        PLANT CITY FL 33566                                                                     ST.PETERSBURG FL 33716
                                                                             Alpha Entertainment LLC
                                                                                  Exhibit Pages

Page # : 2 of 6                                                                                                                     06/03/2020 10:32:51 PM
004468P001-1439A-030                   004469P001-1439A-030                             000053P002-1439S-030          000001P001-1439A-030
CROSSROADS DEVELOPERS ASSOCIATES LLC   DA INTERNATIONAL                                 DC STADIUM LLC                DE LAGE LANDEN FINANCIAL SVCS INC
1 INTERNATIONAL BLVD 11TH FL           1904 OCCIDENTAL AVE SOUTH                        CHRIS DEUBERT                 1111 OLD EAGLE SCHOOL RD
MAHWAH NJ 07495                        SEATTLE WA 98134                                 100 POTOMAC AVE SW            WAYNE PA 19087
                                                                                        WASHINGTON DC 20024




000014P001-1439S-030                   000008P001-1439S-030                             004470P001-1439A-030          000004P001-1439S-030
DELAWARE ATTORNEY GENERAL              DELAWARE DIVISION OF REVENUE                     DELAWARE NORTH                DELAWARE SECRETARY OF STATE
BANKRUPTCY DEPT                        ZILLAH A FRAMPTON                                250 DELAWARE AVE              DIV OF CORPORATIONS FRANCHISE TAX
CARVEL STATE OFFICE BUILDING           CARVEL STATE OFFICE BUILD 8TH FLOOR              BUFFALO NY 14202              PO BOX 898
820 N FRENCH ST 6TH FL                 820 N FRENCH ST                                                                DOVER DE 19903
WILMINGTON DE 19801                    WILMINGTON DE 19801



000006P001-1439S-030                   000007P001-1439S-030                             004471P001-1439A-030          004475P001-1439A-030
DELAWARE SECRETARY OF STATE            DELAWARE STATE TREASURY                          DRAFTKINGS INC                E-Z STORAGE TAKOMA PARK
DIVISION OF CORPORATIONS               BANKRUPTCY DEPT                                  222 BERKELEY ST 5TH FL        1352 HOLTON LN
401 FEDERAL ST STE 4                   820 SILVER LAKE BLVD                             BOSTON MA 02116               TAKOMA PARK MD 20912
DOVER DE 19901                         STE 100
                                       DOVER DE 19904



000061P001-1439S-030                   004472P001-1439A-030                             002961P002-1439A-030          000060P001-1439S-030
EARP COHN PC                           EL RINCONSITO                                    ELEVATE SPORTS VENTURES LLC   ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
RICHARD M SCHLAIFER,ESQ                2606 70TH AVE E STE 104                          ELEVATE SPORTS PARTNERS       MICHAEL I GOTTFRIED, ESQ
20 BRACE RD STE 400                    FIFE WA 98424                                    4949 MARIE P DEBARTOLO WAY    10345 W OLYMPIC BLVD
CHERRY HILL NJ 08034                                                                    SANTA CLARA CA 95054          LOS ANGELES CA 90064




000077P001-1439S-030                   004473P001-1439A-030                             002654P001-1439A-030          002654S001-1439A-030
ENDEAVOR                               ESPN, INC                                        EVANSTON INSURANCE CO         EVANSTON INSURANCE CO
ISABELLE MERCIER-DALPHOND              ESPN PLZ                                         10 PARKWAY NORTH BLVD         MARKEL SVC INC
200 FIFTH AVE                          BRISTOL CT 06010                                 STE 100                       MARKEL MIDWEST REGION
NEW YORK NY 10010                                                                       DEERFIELD IL 60015            TEN PKWY NORTH
                                                                                                                      DEERFIELD IL 60015



002654S002-1439A-030                   002654S003-1439A-030                             004474P001-1439A-030          004476P001-1439A-030
EVANSTON INSURANCE CO                  EVANSTON INSURANCE CO                            EVOLUTION MEDIA (CAA)         FAIRLY GROUP
NATIONAL CASUALTY CO                   RT SPECIALTY LLC                                 405 LEXINGTON AVE 20TH FL     1800 S WASHINGTON ST STE 400
ONE NATIONWIDE PLZ                     12404 PARK CENTRAL DR                            NEW YORK NY 10174             AMARILLO TX 79102
COLUMBUS OH 43215                      STE 380
                                       DALLAS TX 75251



004477P001-1439A-030                   004482P001-1439A-030                             004478P001-1439A-030          004479P001-1439A-030
FANATICS                               FANDUEL INC                                      FANTASY SPORT SHARK, LLC      FIDELITY
8100 NATIONS WAY                       BETFAIR INTERACTIVE US LLC                       1187 COAST VLG RD 10M         245 SUMMER ST
JACKSONVILLE FL 32256                  123 TOWN SQUARE PL #195                          MONTECITO CA 93108            BOSTON MA 02210
                                       JERSEY CITY NJ 07310
                                                                    Alpha Entertainment LLC
                                                                         Exhibit Pages

Page # : 3 of 6                                                                                                                   06/03/2020 10:32:51 PM
004480P001-1439A-030             004481P001-1439A-030                          000009P001-1439S-030                 000084P001-1439S-030
FOX BROADCASTING COMPANY, LLC    FOX SPORTS 1, LLC                             FRANCHISE TAX BOARD                  GOLDSTEIN & MCCLINTOCK LLLP
10201 WEST PICO BLVD             10201 WEST PICO BLVD                          BANKRUPTCY SECTION MS A 340          YANKUN GUO,ESQ
BLDG 100                         BLDG 100                                      PO BOX 2952                          111 W WASHINGTON ST.,STE 1221
LOS ANGELES CA 90035             LOS ANGELES CA 90035                          SACRAMENTO CA 95812-2952             CHICAGO IL 60602




000085P001-1439S-030             002651P001-1439A-030                          002651S001-1439A-030                 002651S002-1439A-030
GOLDSTEIN & MCCLINTOCK LLLP      GREAT AMERICAN INSURANCE                      GREAT AMERICAN INSURANCE             GREAT AMERICAN INSURANCE
MARIA APRILE SAWCZUK,ESQ         301 E FOURTH ST                               GREAT DIVIDE INSURANCE CO            LLOYDS OF LONDON
501 SILVERSIDE RD.,STE 65        CINCINNATI OH 45202                           11201 DOUGLAS AVE                    1 LIME ST LONDON
WILMINGTON DE 19809                                                            URBANDALE IA 50322                   GREATER LONDON EC3M 7HA
                                                                                                                    UNITED KINGDOM



002651S003-1439A-030             000072P001-1439S-030                          000073P001-1439S-030                 000074P001-1439S-030
GREAT AMERICAN INSURANCE         GREENBERG TRAURIG LLP                         GREENBERG TRAURIG LLP                GREENBERG TRAURIG LLP
RT SPECIALTY LLC                 SHARI L HEYEN                                 DENNIS A MELORO                      DAVID B KURZWEIL
12404 PARK CENTRAL DR            1000 LOUISIANA STE 1700                       THE NEMOURS BLDG                     3333 PIEDMONT RD.,NE STE 2500
STE 380                          HOUSTON TX 77002                              1007 NORTH ORANGE ST.,STE 1200       ATLANTA GA 30305
DALLAS TX 75251                                                                WILMINGTON DE 19801



004483P001-1439A-030             002653P001-1439A-030                          002653S001-1439A-030                 002653S002-1439A-030
HALF LION                        ILLINOIS NATIONAL INSURANCE CO                ILLINOIS NATIONAL INSURANCE CO       ILLINOIS NATIONAL INSURANCE CO
1723 W VLY HIGHWAY E 101         300 SOUTH RIVERSIDE PLZ                       AIG                                  EVANSTON INSURANCE CO
SUMMER WA 98390                  STE 2100                                      70 PINE ST                           10 PARKWAY NORTH BLVD
                                 CHICAGO IL 60606-6613                         180 MAIDEN LN                        STE 100
                                                                               NEW YORK NY 10038                    DEERFIELD IL 60015



002653S003-1439A-030             000001P001-1439S-030                          000002P001-1439S-030                 000075P001-1439S-030
ILLINOIS NATIONAL INSURANCE CO   INTERNAL REVENUE SVC                          INTERNAL REVENUE SVC                 JENNER & BLOCK LLP
RT SPECIALTY LLC                 CENTRALIZED INSOLVENCY OPERATION              CENTRALIZED INSOLVENCY OPERATION     ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF
12404 PARK CENTRAL DR            PO BOX 7346                                   2970 MARKET ST                       919 THIRD AVE
STE 380                          PHILADELPHIA PA 19101-7346                    MAIL STOP 5 Q30 133                  NEW YORK NY 10022
DALLAS TX 75251                                                                PHILADELPHIA PA 19104-5016



000076P001-1439S-030             000067P001-1439S-030                          004484P001-1439A-030                 000025P003-1439S-030
JENNER & BLOCK LLP               JONATHAN HAYES                                JP MORGAN CHASE NA                   K&L GATES, LLP
TODD C TORAL                     ADDRESS INTENTIONALLY OMITTED                 8181 COMMUNICATIONS PKWY             JOHN A. BICKS
633 WEST 5TH ST., STE 3600                                                     PLANO TX 75024                       599 LEXINGTON AVE
LOS ANGELES CA 90071-2054                                                                                           NEW YORK NY 10022




000026P001-1439S-030             000027P001-1439S-030                          002650P001-1439A-030                 002650S001-1439A-030
K&L GATES, LLP                   K&L GATES, LLP                                LIBERTY INSURANCE UNDERWRITERS INC   LIBERTY INSURANCE UNDERWRITERS INC
JAMES A. WRIGHT III              AARON S. ROTHMAN                              175 BERKELEY ST                      RT SPECIALTY LLC
599 LEXINGTON AVENUE             599 LEXINGTON AVENUE                          BOSTON MA 02116                      12404 PARK CENTRAL DR
NEW YORK NY 10022                NEW YORK NY 10022                                                                  STE 380
                                                                                                                    DALLAS TX 75251
                                                                          Alpha Entertainment LLC
                                                                               Exhibit Pages

Page # : 4 of 6                                                                                                                            06/03/2020 10:32:51 PM
000062P001-1439S-030                    002642P001-1439A-030                              002642S001-1439A-030               003174P001-1439A-030
LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LOU FUSZ SOCCER CLUB                              LOU FUSZ SOCCER CLUB               MACHETE GROUP INC
JOHN P DILLMAN                          MR PETER FUSZ PRESIDENT                           KANZLER LAW FIRM                   2626 PERSA ST
P O BOX 3064                            1 RAMS WAY                                        CHRISTOPHER L KANZLER ESQ          HOUSTON TX 77098
HOUSTON TX 77253-3064                   ST. LOUIS MO 63045                                1 RAMS WAY
                                                                                          ST LOUIS MO 63045



004485P001-1439A-030                    000087P001-1439S-030                              000058P001-1439S-030               000059P001-1439S-030
MAINGATE                                MANATT PHELPS & PHILLIPS LLP                      MCCARTER & ENGLISH LLP             MCCARTER & ENGLISH LLP
7900 ROCKVILLE RD                       CARL L GRUMER                                     MATTHEW J RIFINO, ESQ              SHEILA E CALELLO,ESQ
INDIANAPOLIS IN 46214                   2049 CENTURY PARK EAST STE 1700                   RENAISSANCE CENTRE                 100 MULBERRY ST
                                        LOS ANGELES CA 90067                              405 N KING ST.,8TH FLOOR           FOUR GATEWAY CENTER
                                                                                          WILMINGTON DE 19801                NEWARK NJ 07102



000010P001-1439S-030                    000080P001-1439S-030                              004486P001-1439A-030               002649P001-1439A-030
MICHIGAN DEPT OF TREASURY TAX POL DIV   MISSOURI DEPT OF REVENUE                          MONKEY KNIFE FIGHT                 NATIONAL CASUALTY CO
LITIGATION LIAISON                      STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL   PO BOX 8401                        ONE NATIONWIDE PLZ
430 WEST ALLEGAN ST                     BANKRUPTCY UNIT                                   SAN JOSE CA 95155                  COLUMBUS OH 43215
2ND FLOOR AUSTIN BUILDING               P O BOX 475
LANSING MI 48922                        JEFFERSON CITY MO 65105-0475



002649S001-1439A-030                    002649S002-1439A-030                              002648P001-1439A-030               002648S001-1439A-030
NATIONAL CASUALTY CO                    NATIONAL CASUALTY CO                              NATIONAL UNION FIRE INSURANCE CO   NATIONAL UNION FIRE INSURANCE CO
GREAT AMERICAN INSURANCE                K AND K INSURANCE GROUP INC                       OF PITTSBURGH                      OF PITTSBURGH
TOWER 301 E FOURTH ST                   1712 MAGNAVOX WAY                                 70 PINE ST                         FAIRLY CONSULTING GROUP LLC
CINCINNATI OH 45202                     FORT WAYNE IN 46804                               NEW YORK NY 10270                  1800 S WASHINGTON ST
                                                                                                                             STE 400
                                                                                                                             AMARILLO TX 79102


002648S002-1439A-030                    000056P001-1439S-030                              003227P001-1439A-030               000083P001-1439S-030
NATIONAL UNION FIRE INSURANCE CO        NC SPORTS LLC                                     NORMAL BRAND LLC                   OFFICE OF THE ATTORNEY GENERAL OF TEXAS
OF PITTSBURG                            JONATHAN R HURST                                  396A N EUCLID AVENUE               JASON B BINFORD, ASST ATTORNEY GENERAL
175 WATER ST                            ONE CHAGRIN HIGHLANDS                             ST. LOUIS MO 63108                 BANKRUPTCY & COLLECTIONS DIVISION
NEW YORK NY 10038-4969                  2000 AUBURN DRIVE STE 315                                                            P O BOX 12548- MC 008
                                        BEACHWOOD OH 44122                                                                   AUSTIN TX 78711-2548



000003P002-1439S-030                    002656P001-1439A-030                              004487P001-1439A-030               004489P001-1439A-030
OFFICE OF THE US TRUSTEE                ONIX CORP                                         PAYPAL INC                         POINTSBET USA INC
RICHARD SCHEPACARTER                    18519 DETROIT AVE                                 2211 NORTH FIRST ST                1331 17TH ST STE 900
844 KING ST STE 2207                    LAKEWOOD OH 44107                                 SAN JOSE CA 95131                  DENVER CO 80202
LOCKBOX 35
WILMINGTON DE 19801



004488P001-1439A-030                    004491P001-1439A-030                              004492P001-1439A-030               004490P001-1439A-030
PRECIOUS VODKA                          PRESIDIO                                          PRESIDIO NETWORKED                 PROGRESSIVE INSURANCE
1202 S SOUTHERN ST                      200 GLASTONBURY BLVD STE 100                      200 GLASTONBURY BLVD STE 100       6300 WILSON MILLS RD
SEATTLE WA 98108                        GLASTONBURY CT 06033                              GLASTONBURY CT 06033               MAYFIELD VILLAGE OH 44143
                                                                        Alpha Entertainment LLC
                                                                             Exhibit Pages

Page # : 5 of 6                                                                                                                             06/03/2020 10:32:51 PM
002628P001-1439A-030                  004493P001-1439A-030                         004494P001-1439A-030                        000063P001-1439S-030
RANGERS BASEBALL LLC                  RANK AND RALLY                               RINGCENTRAL INC                             RUBIN LLC
1000 BALL PK WAY                      1111 S FIGUEROA ST STE 3100                  20 DAVIS DR                                 PAUL A RUBIN;HANH HUYNH
STE 400                               LOS ANGELES CA 90015                         BELMONT CA 94002                            345 SEVENTH AVE.,,21ST FLOOR
ARLINGTON TX 76011                                                                                                             NEW YORK NY 10001




000086P001-1439S-030                  000015P001-1439S-030                         000016P001-1439S-030                        000017P001-1439S-030
SCHLANGER SILVER LLP                  SECURITIES AND EXCHANGE COMMISSION           SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION
JULIA A COOK                          NY REG OFFICE BANKRUPTCY DEPT                SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT
109 NORTH POST OAK LANE STE 300       BROOKFIELD PL                                100 F ST NE                                 ONE PENN CENTER
HOUSTON TX 77024                      200 VESEY ST STE 400                         WASHINGTON DC 20549                         1617 JFK BLVD STE 520
                                      NEW YORK NY 10281-1022                                                                   PHILADELPHIA PA 19103



004495P001-1439A-030                  004496P001-1439A-030                         000012P001-1439S-030                        000071P001-1439S-030
SHI INTERNATIONAL                     SLACK                                        SOCIAL SECURITY ADMINISTRATION              STARK & STARK PC
290 DAVIDSON AVE                      500 HOWARD ST                                OFFICE OF THE GEN COUNSEL REGION 3          JOSEPH H LEMKIN,ESQ
SOMERSET NJ 08873                     SAN FRANCISCO CA 94105                       300 SPRING GARDEN ST                        P O BOX 5315
                                                                                   PHILADELPHIA PA 19123                       PRINCETON NJ 08543




004497P001-1439A-030                  004391P001-1439A-030                         004391S001-1439A-030                        004391S002-1439A-030
THE ACTION NETWORK                    THE GATORADE COMPANY                         THE GATORADE COMPANY                        THE GATORADE COMPANY
275 MADISON AVE STE 512               THOMAS PROCHASKA                             C/O FRANK GECKER                            ATTN GATORADE COUNSEL
NEW YORK NY 10016                     555 WEST MONROE ST 102                       ATTN: JEREMY C. KLEINMAN                    555 WEST MONROE ST 11-12
                                      CHICAGO IL 60661                             1327 West Washington Blvd.                  CHICAGO IL 60661
                                                                                   Suite 5 G-H
                                                                                   CHICAGO IL 60607


004498P001-1439A-030                  000066P001-1439S-030                         002655P001-1439A-030                        002647P001-1439A-030
THE TOPPS CO                          TICKET MASTER                                TRAVELERS                                   TRI STATE INSURANCE CO OF MINNESOTA
1 WHITEHALL ST                        RICHARD PATTI                                ONE TOWER SQUARE                            1250 EAST DIEHL RD
NEW YORK NY 10004                     9348 CIVIC CENTER DRIVE                      HARTFORD CT 06183                           STE 200
                                      BEVERLY HILLS CA 90210                                                                   NAPERVILLE IL 60563-9305




002647S001-1439A-030                  002647S002-1439A-030                         002647S003-1439A-030                        004499P001-1439A-030
TRI STATE INSURANCE CO OF MINNESOTA   TRI STATE INSURANCE CO OF MINNESOTA          TRI STATE INSURANCE CO OF MINNESOTA         TSG INTERACTIVE US SVC LIMITED
BERKLEY ENTERTAINMENT                 FAIRLY CONSULTING GROUP LLC                  TAMPA SPORTS AUTHORITY CITY OF TAMPA        DCOTA OFFICE CENTER
ENTERTAINMENT AND SPORTS DIVISION     1800 S WASHINGTON ST                         COUNTY OF HILLSBOROUGH AND                  1855 GRIFFIN RD STE C450
600 E LAS COLINAS BLVD STE 1400       STE 400                                      RJS STADIUM A COMMERCIAL CONDOMINIUM        DANIA BEACH FL 33004
IRVING TX 75039                       AMARILLO TX 79102                            4201 N DALE MABRY WAY
                                                                                   TAMPA FL 33607


000005P001-1439S-030                  000011P001-1439S-030                         004500P001-1439A-030                        000057P001-1439S-030
US ATTORNEY FOR DELAWARE              US EPA REG 3                                 VEGAS SPORTS INFORMATION NETWORK, INC       WHITEFORD TAYLOR & PRESTON LLC
CHARLES OBERLY ELLEN SLIGHTS          OFFICE OF REG COUNSEL                        3033 SIMPSON ST                             SCOTT M HARE, ESQ
1313 NORTH MARKET ST                  1650 ARCH ST                                 EVANSTON IL 60201                           200 FIRST AVE., FLOOR 3
WILMINGTON DE 19801                   PHILADELPHIA PA 19103                                                                    PITTSBURGH PA 15222
                                                           Alpha Entertainment LLC
                                                                Exhibit Pages

Page # : 6 of 6                                                                                                         06/03/2020 10:32:51 PM
004502P001-1439A-030             004501P001-1439A-030                 003555P001-1439A-030                004390P002-1439A-030
WINCRAFT, INC                    WORKDAY INC                          WORLD WRESTLING ENTERTAINMENT INC   WWE MEDIA SVCS
960 EAST MARK ST                 6230 STONERIDGE MALL RD              1241 EAST MAIN ST                   1241 EAST MAIN ST
PO BOX 888                       PLEASANTON CA 94588                  STAMFORD CT 06902                   STAMFORD CT 06902
WINONA MN 55987




000065P001-1439S-030             004503P001-1439A-030                 004504P001-1439A-030
XOS TECHNOLOGIES INC             ZAHARONI PARTNERS                    ZOOM VIDEO COMMUNICATIONS, INC
KRISTIN DESROCHERS               9333 MELVIN AVE                      55 ALMADEN BLVD 6TH FL
181 BALLARDVALE ST.,STE 101B     NORTHRIDGE CA 91324                  SAN JOSE CA 95113
WILMINGTON MA 01887




           Records Printed :   147
